DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 16, and 19 recite: “plurality of actions” and “sequences of actions”. It is unclear if those two terms are the same or different from each other, in other words, it is unclear if the sequences of actions is the same as plurality of actions, part of the plurality of actions, or separate set of actions. Claims 2-15 depend from claim 1, claims 17-18 depend from claim 16, claim 20 depends from claim 19, include all of their limitations and do not cure their difficulties, rendering them rejected under the same rationale.
Claims 2 and 17 recite: “a particular vehicle” and then recite “an associated vehicle” which are both related to the first group of vehicles. It is unclear if the particular vehicle is the same as or different from the associated vehicle. 
Claims 3, 18, and 20 recite: (i) “a first timestep of a run of the simulator”: the term first timestep of a run, provides the intuition that there are multiple timesteps of the simulator run, and it makes it unclear if the term “first” is intended to refer to a first i.e. initial timestep (beginner, timewise) or if it intends to refer to one of multiple timesteps of the simulator run, regardless of the time order; (ii)“the first group of vehicles simulated”; “the run of a simulation”: there is insufficient antecedent basis for these terms in the claims, nor in the claims from which they depend. Thus, the metes and bounds of the claims are indefinite. Claims 4-12 depend from claim 3, include all of its limitations, and do not cure its deficiencies rendering the claims indefinite under the same rationale.
Claim 4 recites: “a first determination” twice, however, it is unclear if both of those determinations intend to refer to the same determination or different determination steps (first and second determinations). Thus, the metes and bounds of the claim are indefinite. 
Claims 5, 18, and 20 recite “a plurality of actions”. The independent claims from which these claims depend also recite “a plurality of actions”, so it is unclear if both plurality of actions are the same or different from each other. Claims 6-12 depend from claim 5, include all of its limitations, and do not cure its deficiencies rendering the claims indefinite under the same rationale.
Claim 13 recites: “a target vehicle and other vehicles of the first group of vehicles and the second group of vehicles”. This limitation is indefinite because it is unclear if the target vehicle belongs to the first group of vehicles and/or second group of vehicles, if the other vehicles are only part of the first group of vehicles or both the first and second group of vehicles. Therefore, the metes and bounds of the claims are indefinite.
Claim 14 recites, “a target vehicle”, “another vehicle”. These limitations are indefinite because it is unclear if the target vehicle belongs to the first group of vehicles and/or second group of vehicles, if the another vehicle is part of the first group of vehicles, the second group of vehicles, or both the first and second group of vehicles.  Furthermore, the claim recites “A set of a plurality of actions”. The independent claims from which these claims depend also recite “a plurality of actions”, so it is unclear if both plurality of actions are the same or different from each other. Therefore, the metes and bounds of the claim are indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 13-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over  Toubman et. al (“Dynamic Scripting with Team Coordination in Air Combat Simulation. Proceedings of the 27th International Conference on Industrial, Engineering & Other Applications of Applied Intelligent Systems, Springer-Verlag”-NPL cited by the applicant), in view of Wokurka (US 20140170601 A1).
Regarding claims 1, 16, and 19, Toubman et al. discloses a method implemented by a computing system, the method comprising (Fig. 3): 
receiving, by machine-learning logic of a vehicle engagement control system (VECS), observation data indicative of a one or more states associated with a first group of vehicles and a second vehicle arranged within an engagement zone during a defined interval of an engagement between the first group of vehicles and the second vehicle (Fig. 3; Case Study number 4, page 4: “We have taken a 'two versus one' combat engagement scenario as our testing ground”; The 'blues' (left, which are mapped to the first group of vehicles fly towards the 'red' (right) which is the second vehicle; Page 5, Lines 14-15: “'if I see an enemy on my radar, I lock this enemy with my radar' and 'if the enemy is locked by my radar, I fire a missile'.”)
determining, by the machine-learning logic of the VECS, a plurality of actions based on the observation data that, when performed by the first group of vehicles, are predicted by the machine-learning logic to result in removal of one or more vehicles of the second vehiclefrom the engagement zone during the engagement (Case Study 4, Pages 4 and 5: “The 'blue' mission is considered successful (win) if 'red' is eliminated, and is considered unsuccessful (Loss) if one or both of the 'blue' aircraft are eliminated, after which the 'blue' mission will be aborted. 'Rules of Engagement' for the 'red' fighter dictate that it will intercept fighter aircraft that fly in its direction”; Equation (1); Note that at least one vehicle needs to be removed herein, which reads on the case of figure 3, where there is one red vehicle and is eliminated, i.e. removed);
wherein the machine-learning logic is trained using a reinforcement learning technique and on a plurality of simulated engagements between the first group of vehicles and the second vehicle to determine sequences of actions that are predicted to result in the one or more vehicles of the second group of vehicles being removed from the engagement zone (Page 5: “The 'red' agent used three basic tactics implemented as three static scripts. The three tactics are called Default, a basic CAP where 'red' fires on enemies it detects; Evading, like Default but with evasive maneuvers: and Close Range, like Default but only firing from close range. These three tactics each had alternative versions in which 'red' would start the engagement from flying the CAP in the clockwise direction rather than the counter-clockwise direction. To test whether the 'blues' would be able to learn generalized behavior. 'red' was given a composite tactic that consists of the three basic tactics plus their alternative versions”; Page 8: “Since the 'blues' would lose if only a single 'blue’ was hit, cautious behavior was rewarded”; Equation (2); Page 6: “The constants in these equations represent the balance between reward and punishment; for example, the constant -25 in equation (2} is the maximum negative adjustment after a loss, such that the associated rules with an initial weight of 50 still have some selection probability in a subsequent trial”);
communicating, by the machine-learning logic of the VECS, the plurality of actions to at least a portion of the first group of vehicles (Page 5: “The behavior of the 'blue' agents is governed by scripts generated by the newly implemented DS+C.”)
However, Toubman et al. does not explicitly state a second “group of vehicles”. On the other hand, Wokurka teaches a second “group of vehicles” that is in engagement with the first group of vehicles (Figure 1, [0044]; [0045]; [0050]).
It would have been obvious for someone with ordinary skill in the art to modify the teachings of the Toubman reference and include features from the Wokurka reference, and have a second “group of vehicles” instead of the one vehicle (red). Doing so would provide more winning probability for the red vehicle, since one or more vehicles are available, if one vehicle is eliminated, other vehicles would still be available (as per equation (2) of Toubman).
Regarding claims 2 and 17, Toubman discloses each action of the plurality of actions is associated with a particular vehicle of the first group of vehicles, and wherein the communicating the plurality of actions to at least the portion of the first group of vehicles comprises: communicating each of the plurality of actions to an associated vehicle of at least the portion of the first group of vehicles (Figure 3, Pages 4 and 5).
Regarding Claim 13, Toubman discloses specifying at least a set of the observation data to indicate at least one of i) relative differences in at least one of positions, velocities, accelerations, or headings between a target vehicle and other vehicles of the first group of vehicles and the second group of vehicles, or ii) characteristics of the target vehicle that specify one or more of the target vehicle's: field of view, minimum turn rate, maximum turn rate, current turn rate, climb rate, descent rate, linear and radial acceleration, number of projectiles carried, projectile types, or projectile characteristics (Page 5, Equation (2), resources include number of missiles, i.e. projectile; Page 5, Lines 14-15: “'if I see an enemy on my radar, I lock this enemy with my radar' and 'if the enemy is locked by my radar, I fire a missile'.”) Note: since the claim uses the phrase "at least one and or," only one of the recited alternatives is necessary in the prior art to read on this claim.
Regarding claim 14, Toubman discloses specifying at least a set of the plurality of actions to control a target vehicle to at least one of: change a heading, speed, or altitude; move to a region of the engagement zone; follow another vehicle; or to evade another vehicle (Page 5, Lines 14-15: “'if I see an enemy on my radar, I lock this enemy with my radar' and 'if the enemy is locked by my radar, I fire a missile').
Regarding claim 15, Toubman et al. discloses deriving at least some of the observation data from sensors of the first group of vehicles (Page 5, Lines 14-15: “'if I see an enemy on my radar, I lock this enemy with my radar' and 'if the enemy is locked by my radar, I fire a missile”).
However, Toubman et al. does not explicitly state communicating information associated with the plurality of actions to respective vehicle management or autopilot systems of the first group of vehicles.
On the other hand, Wokurka teaches communicating information associated with the plurality of actions to respective vehicle management or autopilot systems of the first group of vehicles (Figure 1, Training system 102; [0051]: “The live objects, constructive objects, and virtual objects may interact with each other in the illustrative examples. The interaction may occur through the exchange of data using communications links 130 established with each other, training system 102, and training devices 116”; [0052]).
It would have been obvious for someone with ordinary skill in the art to modify the teachings of the Toubman reference and include features from the Wokurka reference, and establish communication of the information related to the plurality of actions with a management system or an autopilot system. Doing so would enable better management and control over the plurality of actions determined.
Allowable Subject Matter
Claims 3-12, 18, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
BEHERE (CN 108290579 B) discloses systems, devices, and methods are configured to simulate navigation of autonomous vehicles in various simulated environments.
Hill (US 20120101666 A1) discloses an occupant protection system for an aircraft comprising a sensor system for sensing flight condition information and a control system, which includes an impending crash detection system and an impact detection system. 
Khosla (US 20200379486 A1) discloses apparatus and methods for training a machine learning algorithm (MLA) to control a first aircraft in an environment that comprises the first aircraft and a second aircraft are described.
Chen (US 20210065003 A1) discloses A device includes a control input generator and a neural network trainer in which a flight simulator is configured to generate first state data responsive to a first control input from the control input generator and to provide the first state data to a first neural network to generate a candidate second control input.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602. The examiner can normally be reached 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        




/RAMI KHATIB/Primary Examiner, Art Unit 3669